1 F.3d 1234
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Dale PUCKETT, Plaintiff-Appellant,v.RICHMOND CITY POLICE;  Joe Hood, Defendants-Appellees.
No. 93-1473.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-83-3)
Robert Dale Puckett, Appellant Pro Se.
William Joe Hoppe, Senior Assistant City Attorney, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Robert Dale Puckett noted this appeal from the district court's judgment pending disposition of a timely motion to alter or amend that judgment.  We dismiss the appeal as premature.  Under Fed.  R. App.  P. 4(a)(4), a notice of appeal filed before disposition of a timely Fed.  R. Civ. P. 50(b), 52(b), or 59 motion is without effect, and a new notice of appeal must be filed within the appeal period measured from entry of the order disposing of the motion.  This Court construes a motion served within ten days of entry of judgment which calls into question the correctness of that judgment as a Rule 59 motion, however the motion may be formally styled.  Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).  Under Dove and Fed.  R. App.  P. 4(a)(4), Appellant's post-judgment motion invalidated the notice of appeal and requires dismissal of this appeal.  See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Appellant may file a new notice of appeal within the appeal period measured from disposition of the Rule 59 motion.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED